DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-14 are pending. Applicant’s election without traverse of the elected group Species I, claims 1-14, in the reply filed on 11/29/21 is acknowledged. Claims 15-22, and 23-30 are drawn to nonelected species, thus withdrawn from further consideration.
Priority
Applicant's claims domestic priority to U.S. Provisional Application No. 62/738,804, filled on September 28, 2018 is acknowledged.

Information Disclosure Statement
The IDS received on 01/15/2020 and 05/14/2020 have been entered and references cited within carefully considered.
Drawings
The drawings are filled on 09/20/2019 are accepted. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

	Claims 1, 3-7, 9-14 are rejected under 35 U.S.C. 103 as being unpatentable over Gao et al. (US Patent No.: 7,995,462 B2) in view of Wang et al. (US Pub. No.: 2018/0254877 A1). 
Regarding claim 1, Gao discloses a method for wireless communication by a first device [Figures 2-3, col. 5, lines 63-65 and col. 6, lines 1-49], comprising: receiving from a second device a first data packet in one or more receiving slots of a time division duplex (TDD) frame (FIG.3 illustrates a TDMA/TDD scheme 300, according to one embodiment of the present invention. As shown in FIG.3, TDMA/TDD Scheme 300 divides the available bandwidth into time periods 301-1, 301-2, and allocates these time periods in an interleaved manner to transmissions by the downlink (e.g., 301-1, 301-3, . . . ) and transmissions by the  transmissions and the uplink transmissions are dedicated to transmissions of data packets and thus are respectively referred to as the “downlink data channel and the “uplink data channel. Each of the data channels are divided into time slots. In each time slot, only one user, or one group of users, is allowed to transmit [col. 6, lines 11-23]); determining whether the first data packet is received incorrectly (As mentioned above, time slot assignments of both the uplink data channel and the downlink data channel are received from the base station (e.g., base station 201) through a dedicated control channel. Channel multiplexing block 507 multiplexes data packets for output to the wireless link through transmitter 501 during the assigned uplink time slots. At the assigned downlink time slots, receiver block 502 receives data packets from the wireless link, provides verified packets to error detection block 503, or reports to error detection block 503 any physical layer error in the receipt packets. Error detection block 503 stores verified multicast packets in multicast buffer 504, and reports the number of corrupt data packets received or detected in the current round to acknowledgement block 506. Acknowledgement block 506 provides a NACK packet to be transmitted in the uplink data channel at the appropriate acknowledgement time slot [col. 8, lines 30-45]); and transmitting to the second device a first negative acknowledgement signal (NACK) in a NACK feedback symbol in a slot after the end of the one or more receiving slots in response to determining that the first data packet is received incorrectly (In round 2 (i.e., frames 602-3 and 602-4), FEC parity packets F and F are transmitted in the first and second time slots, respectively. Data packets P5 and P are transmitted in the third 
Although Gao discloses everything as applied above, Gao does not explicitly discloses waiting until an end of the one or more receiving slots. However, these concepts are well known in the art as taught by Wang.
In the same field of endeavor, Wang discloses waiting until an end of the one or more receiving slots (For example, at 910, the method 900 includes receiving, in a downlink portion of a slot, data communications from a base station including multiple code blocks in one or more symbols. In an aspect, PDSCH receiving component 152, e.g., in conjunction with modem 140, communications component 150, processor(s) 1112, memory 1116, transceiver 1102 (as described in FIG. 11), etc., can receive, in the downlink portion of the slot, data communications from the base station (e.g., base station 105) including multiple code blocks in one or more symbols. For example, the base station 105 can 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to include Wang method into Gao invention. One of ordinary skill in the art would have been motivated to use of a single bit for communicating feedback for all symbols/code blocks in the downlink channels may not by efficient. Described herein are more efficient acknowledgement mechanism to improve data rates and/or resource efficiency in wireless networks [Wang, Para. 0058].

Regarding claim 3, Gao/Wang disclose everything as discuss above, Gao further discloses switching by the first device to the transmitting mode to transmit a third packet in a subsequent slot following the slot after transmitting the first NACK in the NACK feedback symbol in the slot (FIG. 5 is a block diagram a and 500 b of a multicast receiver, in accordance with one embodiment of the present invention. As shown in FIG. 5, transmitter 501 in MAC layer 500 b 
Regarding claim 4, Gao/Wang disclose everything as discuss above, Gao further discloses wherein the slot comprises a first slot that follows the one or more receiving slots (FIG. 6 illustrates scheduling of the uplink data channel and the downlink data channel, in accordance with one embodiment of the present invention. As shown in FIG. 6, a multicast group of packets, including packets P, P, ..., P. are shown transmitted downlink (designating a multicast group address), and received by receivers 1, 2, and 3. Of course, both the number of packets and the number of receivers shown in FIG. 6 are provided for illustrative purpose only. In practice, a much greater number of receivers and a much greater number of data packets may be accommodated within the scope of invention. In round 1 (i.e., frames 602-1 and 602-2), four data packets (P1, P2, Ps, P) are transmitted in the downlink data channel. (In this description, four time slots are provided in each time frame merely for illustrative purpose; in practice, any number of time slots can be provided in each time frame) In FIG. 6, receiver 1 experiences errors in receiving data packets P and P. receiver 2 experiences an error in receiving data packet Ps, and receiver 3 experiences an error in receiving data packet P. Thus, each receiver fails to receive at least one data packet which is different from the data packets failed to be received by the other receivers [col. 9, lines 1-21]), the NACK feedback symbol comprising a symbol thirteen of the slot, the first turnaround symbol comprising symbol twelve of the slot, and the second turnaround symbol comprising symbol fourteen of the slot (According to the embodiment of the present invention illustrated in FIG. 6, the number of assigned uplink acknowledgement time slots is equal to the number of assigned down link data transmission time slots. Therefore,  

Regarding claim 5, Gao/Wang disclose everything as discuss above, Gao further discloses wherein the slot comprises a second slot that is separated from the one or more receiving slots by at least one slot (In round 2 (i.e., frames 602-3 and 602-4), FEC parity packets F and F are transmitted in the first and second time slots, respectively. Data packets P5 and P are transmitted in the third and fourth time slots. As FEC parity packets F and F relate to data packet sent in the previous round, data packets P5 and P of the current round are acknowledged separately from FEC parity packets F and F. Thus, FEC parity packets F and F are acknowledged in the uplink data channel in the first and second time slots of frame 602-4, and data packets P5 and P are acknowledged in the third and fourth timeslots of frame 602-4. Therefore, receiver 2, which fails to receive data packet P transmits a NACK packet in the fourth time slot of frame 602-4; similarly, receiver 3, which fails to receive both data packet P and P. transmits a NACK packet in the third time slot of frame 602-4 [col. 9, lines 49-63]), the NACK feedback symbol comprises a second symbol of the slot, the first turnaround symbol comprises a first symbol of the slot, and the second turnaround symbol comprises a third symbol of the slot [col. 9, lines 22-48]).   

Regarding claim 6, Gao/Wang disclose everything as discuss above, Gao further discloses wherein the slot is at a configurable number of slots after the one or more receiving slots (As shown in FIG. 5, transmitter 501 in MAC layer 500b transmits both data packets and acknowledgement packets. As mentioned above, time slot assignments of both the uplink data channel and the downlink data channel are received from the base station (e.g., base station 201) through a dedicated control channel. Channel multiplexing block 507 multiplexes data packets for output to the wireless link through transmitter 501 during the assigned uplink time slots. At the assigned downlink time slots, receiver block 502 receives data packets from the wireless link, provides verified packets to error detection block 503, or reports to error detection block 503 any physical layer error in the receipt packets. Error detection block 503 stores verified multicast packets in multicast buffer 504, and reports the number of corrupt data packets received or detected in the current round to acknowledgement block 506. Acknowledgement block 506 provides a NACK packet to be transmitted in the uplink data channel at the appropriate acknowledgement time slot [col. 8, lines 28-45]).

Regarding claim 7, Gao/Wang disclose everything as discuss above, Gao further discloses receiving a second packet in the slot from a third device during a receiving mode; switching from the receiving mode to a transmitting mode during a first turnaround portion of the NACK feedback symbol of the slot (According to the embodiment of the present invention illustrated in FIG. 6, the 1, P2, P3, P4, the second time slot of frame 602-2 is assigned to all receivers which fail to receive three of the four packets P1, P2, P3, P4, the third time slot of frame 602-2 is assigned to all receivers which fail to receive two of the four packets P1, P2, P3, P4, and the fourth time slot in frame 602-2 is assigned to all receivers which fail to receive one of the four packets P1, P2, P3, P4. Thus, receiver 1 sends a NACK packet during the third time slot (indicated by reference numeral L2), and receivers 2 and 3 each send a NACK packet during the fourth time slot (indicated by reference numeral L1). With two transmitters at the fourth time slot of frame 602-2 [col. 9, lines 21-35]); and switching from the transmitting mode back to the receiving mode during a second turnaround portion of the NACK feedback symbol of the slot, and wherein transmitting to the second device the first NACK in the NACK feedback symbol in the slot comprises transmitting the first NACK in a transmitting portion of the NACK feedback symbol of the slot during the transmitting mode [col. 9, lines 22-63]). 

Regarding claim 9, Gao/Wang disclose everything as discuss above, Gao further discloses receiving, by the first device from a third device, one or more additional data packets in the one or more receiving slots [col. 6, lines 11-24]; determining whether the one or more additional data packets are received correctly and transmitting to the third device an additional NACK with the first NACK in the NACK feedback symbol in the slot in response to determining that the one or more additional data packets are received incorrectly [col. 6, lines 55-67 and col. 7, lines 1-12, see also col. 9, lines 1-21]. 

Regarding claim 10, Gao/Wang disclose everything as discuss above, Gao further discloses wherein a number of the one or more receiving slots is configurable for receiving the first data packet and the one or more additional data packets (Each of the data channels are divided into time slots. In each time slot, only one user, or one group of users, is allowed to transmit. The bandwidths allocated to the data channels need not to be equal or fixed, and may, in fact, change from time to time. A dedicated control channel is used by the base station to broadcast assignments of the time slots to the uplink and downlink data channels, such that each receiver is informed of the time slots in which it may transmit data or acknowledgement packets to the base station, or receive data packets from the base station designating it as a recipient [col. 6, lines 21-31]).

Regarding claim 11, Gao/Wang disclose everything as discuss above.
Although Gao/Wang discloses everything as applied above, Gao does not explicitly discloses wherein the NACK feedback symbol comprises a symbol after every N slots of the TDD frame and wherein the NACK feedback symbol is 
In the same field of endeavor, Wang discloses wherein the NACK feedback symbol comprises a symbol after every N slots of the TDD frame (The downlink centric slot 220 may include one or more symbols assigned for communicating a physical downlink control channel (PDCCH) 222 (one symbol in the depicted downlink centric slot 200), one or more symbols assigned for communicating a physical downlink shared channel (PDSCH) 226 which may include a demodulation reference signal (DMRS) 224, and/or one or more symbols assigned for communicating an uplink short burst (ULSB) 230 (one symbol in the depicted downlink centric slot 200). Downlink centric slot 240 may similarly include symbols for transmitting a PDCCH 242, a PDSCH 246 which may include a DMRS 244, and/or a uplink short burst 250. The PDCCHs 222 and 242 may carry control information about data being transmitted in the respective slot (e.g., slot 220 or 240) and information about the resources (e.g., OFDM symbols) which the UE 110 may use for transmitting uplink data (e.g., in the uplink short burst 230, 250). The UE 110 can decode PDCCHs 222, 242 to determine resources for receiving/sending data. Additionally, PDCCHs 222, 242 may carry downlink control information (DCI) which may include resource assignments for a UE 110 or a group of UEs 110. Further, the base station 105 (e.g., a eNB or gNB, etc.) may transmit one or more PDCCHs in a slot. That is, the base station 105 may transmit multiple PDCCHs 222 and/or 242 over multiple symbols in slots 220 and 240, respectively and wherein the NACK feedback symbol is dedicated to transmitting the NACK [Para. 0057]. 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to include Wang method into Gao invention. One of ordinary skill in the art would have been motivated to use of a single bit for communicating feedback for all symbols/code blocks in the downlink channels may not by efficient. Described herein are more efficient acknowledgement mechanism to improve data rates and/or resource efficiency in wireless networks [Wang, Para. 0058].

Regarding claim 12, Gao/Wang disclose everything as discuss above.
Although Gao/Wang discloses everything as applied above, Gao does not explicitly discloses wherein the NACK comprises one or more additional feedback bits transmitted in the NACK feedback symbol. However, these concepts are well known in the art as taught by Wang.
In the same field of endeavor, Wang discloses wherein the NACK comprises one or more additional feedback bits transmitted in the NACK feedback symbol [Fig. 5A(518), Para. 0067].
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to include Wang method into Gao invention. One of ordinary skill in the art would have been motivated to use of a single bit for communicating feedback for all symbols/code blocks in the downlink channels may not by efficient. Described herein are more efficient acknowledgement mechanism to 
 
Regarding claim 13, Gao/Wang disclose everything as discuss above, Gao further discloses wherein the one or more additional feedback bits are transmitted by the first device in a unicast transmission (An important aspect of a reliable multicast protocol is error recovery. While most reliable multicast protocols use a pure ARQ scheme to recover a packet loss, a hybrid forward error correction (FEC) and ARQ scheme may substantially reduce feedback implosion and the expected delay of packet delivery without an increased bandwidth requirement. In the prior art, there are two kinds of hybrid FEC and ARQ schemes. In a first kind, repair bits are sent within a repair packet to correct bit errors or erasures, unless the number of repair bits is large. In that case, a retransmission scheme is used. In a second kind, the repair bits are transmitted separately from the data packets [col. 3, lines 3-14]).

Regarding claim 14, Gao/Wang disclose everything as discuss above.
Although Gao/Wang discloses everything as applied above, Gao does not explicitly discloses wherein the one or more additional feedback bits comprise a reference signal that is transmitted by the first device on one of every N subcarriers of the NACK feedback symbol. However, these concepts are well known in the art as taught by Wang.
wherein the one or more additional feedback bits comprise a reference signal that is transmitted by the first device on one of every N subcarriers of the NACK feedback symbol [Fig. 3A(374), Para. 0058].
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to include Wang method into Gao invention. One of ordinary skill in the art would have been motivated to use of a single bit for communicating feedback for all symbols/code blocks in the downlink channels may not by efficient. Described herein are more efficient acknowledgement mechanism to improve data rates and/or resource efficiency in wireless networks [Wang, Para. 0058].
Allowable Subject Matter

Claims 2 and 8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. (1) Love et al. (US Pub. No.: 2005/0138671 A1) teaches an apparatus and method for adaptive broadcast transmission. A broadcast transmission can be received. Insufficiency of a broadcast channel quality can be determined. A negative acknowledgement signal can be sent on a common uplink channel in response to determining the broadcast channel quality is insufficient. The negative .
(2) Behravan et al. (US Pub. No.: 20160262137 A1) teaches a method performed in a wireless device located in a first cell operated by a network node of a wireless communication system. The method comprises acquiring (510) system information of a second cell using at least one autonomous gap during a time period. The wireless device is configured with a flexible subframe allocation scheme in the first cell during at least a part of the time period. The method further comprises obtaining (520) a value Nmin corresponding to a minimum number of uplink feedback signals, where the value Nmin is associated with the flexible subframe allocation scheme. The method also comprises transmitting (530) at least the minimum number Nmin of uplink feedback signals in response to downlink data during the time period. The disclosure also relates to a method in the network node and to the wireless device and the network node. 
(3)  Jung et al.(US Pub. No.: 2016/0020891 A1) teaches radio frame configuration circuitry for use in a device of a wireless communication system is provided. The radio frame configuration circuitry uses control circuitry to select between a plurality of different time-division duplex, TDD, configurations for a radio frame having slots with a configured duration. Transceiver circuitry performs TDD communications based on selections made by the control circuitry such that an average periodicity of switching between transmission of information and reception of information during the TDD communication is the same despite switching between different ones of the plurality of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DHARMESH J PATEL whose telephone number is (571)272-2690.  The examiner can normally be reached on Monday-Friday 8:00AM-5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marsha D Banks-Harold can be reached on (571) 272-7905.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


DHARMESH J. PATEL
Examiner
Art Unit 2465


/DHARMESH PATEL/
Examiner, Art Unit 2465

	
	
/MARSHA D BANKS HAROLD/Supervisory Patent Examiner, Art Unit 2465